Citation Nr: 0124806	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  01-01 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
disability compensation benefits.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel








INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 Special 
Apportionment Decision of the RO.

This case is a contested claim.  The appellant in this case 
is the veteran's wife, and the appellee is the veteran.  
Neither party in this case is represented; the American 
Legion clarified that they could not represent either party 
in a contested claim.

Although the appellant indicated at first that she wished to 
have a hearing, she clarified in February 2001 that she did 
not wish to have such a hearing.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The appellant indicates that she has separated from the 
veteran.  She argues that she is entitled to an apportionment 
of the veteran's VA compensation benefits because she does 
not have the financial means and other resources necessary to 
properly care for herself, and that apportioning the 
veteran's compensation benefits would not cause him undue 
financial hardship.

Cases of apportionment involve simultaneously contested 
claims. 38 C.F.R. § 20.3(o) (2000).  As such, these cases are 
subject to special "contested claim" procedures - including, 
for example, the requirement that "all interested parties" 
and their representatives, if any, be specifically notified 
by the RO of the action taken concerning the simultaneously 
contested claim, the right and time limit to initiate an 
appeal and the time limit therefor, as well as hearing and 
representation rights. 38 C.F.R. §§ 19.100, 19.101, 19.102 
(2000).  And upon the filing of a notice of disagreement 
(NOD) in these types of cases, "all interested parties" and 
their representatives, if any, will be furnished with a 
statement of the case (SOC), and the party in interest who 
filed the NOD will be allowed thirty days from the date of 
mailing the SOC to file a formal appeal. 38 U.S.C.A. § 
7105A(b); 38 C.F.R. §§ 19.101, 20.500, 20.501 (2000).  

This case must be remanded because the RO failed to comply 
with all of the contested claim procedures. 38 C.F.R. § 19.9 
(2000).  Although the RO sent both the appellant and the 
veteran proper notices of the October 2000 special 
apportionment decision, denying the simultaneously contested 
claim, the RO did not, in turn, send the veteran a SOC after 
the appellant submitted her NOD in December 2000.  Rather, 
the RO only sent the SOC in January 2001 to the appellant. 38 
U.S.C.A. § 7105A(b); 38 C.F.R. § 19.101 (2000).  Also, after 
the appellant submitted her substantive appeal later in 
January 2001, the RO failed to communicate the substance of 
the appeal, via a "notice of appeal," to the veteran and his 
designated representative of record. 38 U.S.C.A. § 7105A(b); 
38 C.F.R. § 19.102 (2000).  Because several mandatory 
procedural safeguards were not adhered to by the RO, the case 
must be returned to the RO to take corrective action and cure 
these violations. 38 C.F.R. § 19.9.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  The VCAA is now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 (West Supp. 2001).  
The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

The Court has indicated that questions as to the 
applicability of the VCAA, must be addressed by VA in the 
first instance.  Holliday v. Principi, 14 Vet. App. 280 
(2001).  Regulations have been implemented to implement the 
VCAA.  66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  Accordingly, on remand, 
the RO must comply with all notification and development 
procedures contained in the VCAA and in the regulations 
implementing the VCAA.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.

2.  The RO should furnish the veteran and 
his designated representative of record: 
(a) copies of the January 2001 SOC 
containing the information that directly 
affects the payment of the benefits which 
are the subject of the contested claim; 
and (b) a "notice of appeal" containing 
the substance of the appellant's January 
2001 substantive appeal.  The RO also 
should place documentation in the claims 
file of compliance with the foregoing.

3.  The RO should ask the appellant and 
the veteran to submit updated financial 
statements containing an itemized list of 
the parties' individual assets and 
monthly income and expenses. 38 C.F.R. § 
3.451 (2000).  The RO also should ask the 
parties to include with their updated 
financial statements copies of supporting 
documents for all pertinent periods in 
question, including any pertinent 
canceled checks, copies of pertinent 
bills, invoices, bank statements, as well 
as lease, loan, or mortgage agreements, 
to corroborate their allegations 
concerning their monthly income 
(including sources thereof) and 
expenditures (including identification of 
payees).  The RO should ask each party to 
provide a statement as to whether they 
have shared housing expenses with any 
other individual, with respect to all 
pertinent periods in question, and, if 
so, whether such individual(s) pay(s) all 
or any portion of the expenses shown on 
that party's updated financial 
statement(s).  The RO should inform the 
parties that this development is being 
undertaken in an effort to provide VA 
with the information necessary to 
properly adjudicate the issue on appeal, 
and should notify them that their failure 
to cooperate in this effort may result in 
an adverse determination.  All materials 
obtained should be associated with the 
other evidence in the claims folder.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
(West Supp. 2001) and at 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer any pertinent formal or 
informal guidance provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  Thereafter, the RO should review the 
simultaneously contested claim for 
apportionment in light of all additional 
evidence.  If the benefits requested 
continue to be denied, then the RO must 
provide both parties an appropriate 
supplemental statement of the case 
(SSOC), in accordance with the applicable 
contested claim procedures.  The SSOC 
should contain a summary of the evidence 
received since the issuance of the SOC, 
and cites to all applicable laws, 
regulations, case law and other legal 
precedent.  The parties should be given 
30 days to respond to the SSOC.  The RO 
also should undertake any additional 
development that is required by the 
contested claim procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



